Citation Nr: 0632620	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  98-02 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for residuals of back and leg 
injuries has been received.

2.  Entitlement to service connection for residuals of back 
injuries.

3.  Entitlement to service connection for residuals of leg 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
December 1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 rating decision, 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, in pertinent part, 
determined that new and material evidence sufficient to 
reopen the veteran's claim for service connection for 
residuals of back and leg injuries had not been submitted. 
The veteran filed a notice of disagreement (NOD) in August 
1997, and the RO issued a statement of the case (SOC) later 
in August 1997.  In February 1998, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  In February 1998, the veteran testified 
during a hearing before RO personnel; a transcript of that 
hearing is of record.

In February 1998, the veteran also withdrew from appellate 
consideration his claim for service connection for soft 
tissue sarcoma and chloracne; hence, this issue is no longer 
in appellate status.  

In July 2002, the Board determined further evidentiary 
development was warranted in this appeal and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  The Board also 
requested that the veteran be notified that his claim for 
service connection for back and leg injuries would be 
considered on a de novo basis and not as a petition to 
reopen.

Later, the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence development by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In August 2003, the Board remanded 
the matters to the RO for accomplishment of the actions 
requested by the Board.  After some of the requested 
development was completed, the RO readjuciated the veteran's 
claims in a March 2005 supplemental statement of the case 
(SSOC), and returned the claims to the Board for further 
appellate consideration.

In a July 2005 decision, the Board denied the veteran's 
claims for service connection for bilateral hearing loss and 
for basal cell carcinoma; therefore, these issues are no 
longer in appellate status.  In that decision, the Board also 
remanded the case for completion of the earlier development.  

Although the development memorandum stated that the veteran's 
claim for service connection for back and leg injuries would 
be considered on a de novo basis and not as a petition to 
reopen, a claim based on a new theory of entitlement is not a 
new claim, but constitutes an application to reopen the 
previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  In a March 2005 SSOC, VA denied the veteran's claim 
for service connection for residuals of back and leg injuries 
on the merits.  The Board points out, however, that 
regardless of what VA has done, the Board must address the 
question of whether new material evidence has been received 
to reopen the claim because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of the claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issues have been characterized as 
listed above. 

The Board's decision reopening the claim, and denying one 
aspect of the claim-the matter of service connection for 
residuals of back injuries-is set forth below.  The matter 
of service connection for residuals of leg injuries is 
addressed in the remand following the order; that matter is 
being remanded to the via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims discussed in this decision has been 
accomplished.

2.  In an April 1996 administrative decision, the RO 
indicated that service connection for back and leg conditions 
had been previously disallowed and confirmed the denial; 
although the RO notified the veteran of his appellate rights, 
the veteran did not initiate an appeal.

3.  Some of the evidence associated with the claims file 
since the April 1996 administrative decision is not 
cumulative or redundant of evidence previously of record, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The competent medical evidence establishes that there is 
not likely a medical relationship between any current back 
disorder and military service, to include residuals of 
claimed back injuries; arthritis was not manifested within 
one year of the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  An April 1996 administrative decision confirming denial 
of service connection for residuals of back and leg injuries 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence to reopen a claim for 
service connection for residuals of back and leg injuries has 
been received, the requirements to reopen the claim are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

3.  The criteria for service connection for residuals of back 
injuries are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and, in view of the 
Board's favorable disposition of the request to reopen, the 
Board finds that all notice and duty to assist requirements 
with respect to that aspect of the appeal have been met.  

The Board also finds that all notification and development 
action needed to fairly adjudicate the claim for service 
connection for residuals of back injuries has been 
accomplished.

Through March 2001, April 2004, and August 2005 notice 
letters, VA sent the appellant letters informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  
These letters listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  The appellant and his representative were 
afforded opportunities to respond before VA readjudicated the 
claim (as reflected in the February 2002, March 2003 and June 
2006 SSOCs).  Additionally, the veteran testified at an RO 
hearing in February 1998.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that pre-rating notice letters dated in 
March 1995 and December 1996 and post-rating notice letters 
dated in March 2001, April 2004, and August 2005 as discussed 
above collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The March 
2001 letter informed the appellant of the newly-enacted VCAA, 
while the April 2004 and August 2005 letters advised that VA 
is required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The August 2005 letter 
specifically advised the appellant, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the information or evidence is 
in your possession, please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, the rating decision on appeal was issued 
prior to the enactment of the VCAA, thus the documents 
meeting the VCAA's notice requirements necessarily were 
provided to the appellant after the rating action was issued.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)).  As 
indicated above, VA gave the appellant notice of what was 
required to substantiate his claim, and the appellant was 
afforded an opportunity to submit information and/or evidence 
pertinent his claim via the March 2001 letter and the follow-
up letters in April 2004 and August 2005.  Following the 
issuance of the above-mentioned letters, which completed VA's 
notice requirements and corrected any deficiencies in the 
notice letter of March 2001, the appellant was afforded yet 
another opportunity to present information and/or evidence 
pertinent to the appeal prior to VA's readjudication of the 
claim in June 2006.  Neither in response to the documents 
cited above, nor at any other point during the pendency of 
this appeal, has the appellant informed VA of the existence 
of any evidence--in addition to that noted below--that needs 
to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  VA has not notified the 
appellant of the criteria for degree of disability or 
effective date of rating; however, because the Board's 
decision herein denies service connection for the residuals 
of claimed back injuries, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
Social Security Administration (SSA) and service medical 
records and treatment records from those VA and private 
medical providers that the appellant identified as having 
relevant records.  In those instances where medical providers 
have indicated that records no longer exist, the appellant 
has been so informed and offered an opportunity to supply 
such records.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  The appellant 
has not identified, and the file does not indicate, that 
there are any other VA or non-VA medical providers having 
records that should be obtained before the claim is 
adjudicated.  The appellant was afforded VA medical 
examinations in connection with the claim, and the 
examination reports are of record.  The appellant testified 
at an RO hearing, and a copy of the hearing transcript was 
placed in the record.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained. 

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim for service connection of residuals of claimed 
back injuries.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's August 2003 and 
July 2005 remands with regard to the service-connection issue 
discussed in this decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with an appellate 
decision on the claim for service connection of claimed 
residuals of back injuries on appeal.

II.  Petition to Reopen the Claim for Service Connection for 
Residuals of Back and Leg Injuries

On June 8, 1972, the veteran applied for service connection 
for residuals of leg and back injuries.  In a November 1972 
rating decision, the RO held that the claimed injuries were 
sustained while the veteran was AWOL, and therefore the 
conditions could not be considered service connected.  In 
March 1973, the RO notified the veteran that his claim had 
been denied and informed him of his appellate rights.  He did 
not initiate an appeal.  In March 1976, the veteran sought to 
reopen a claim for right knee and left ankle injuries.  In a 
June 1976 rating decision, the RO indicated that service 
connection for a leg condition had been previously disallowed 
as a result of willful misconduct and confirmed the denial; 
although the RO notified the veteran of the denial by letter 
the same month, the veteran did not initiate an appeal.  

In October 1976, the veteran sought to reopen his service-
connection claim for leg injuries.  In a November 1976 
administrative decision, the RO indicated that service 
connection for a leg condition had been previously disallowed 
and confirmed the denial; although the RO notified the 
veteran of his appellate rights, the veteran did not initiate 
an appeal.  In a September 1990 rating decision, the RO again 
indicated that service connection for left ankle and right 
knee conditions had been previously disallow and confirmed 
the denial; although the RO notified the veteran of the 
denial by letter the same month, the veteran did not initiate 
an appeal.  In response to a March 1996 VA Form 21-4138, 
Statement in Support of Claim, from the veteran asking to 
reopen his claim to establish service connection for back and 
leg conditions, in April 1996, the RO sent the veteran a 
letter that confirmed the denial of his claim and attached a 
copy of a March 1995 letter to the veteran, in which the RO 
had noted that a recently submitted application was 
essentially a duplicate of ones previously filed by the 
veteran; that he was notified of these earlier denials and 
his appellate rights in letters dated June 1976, November 
1976, and September 1990 that the decision was the same; and 
that he had one year from the date he was last notified to 
appeal the decision, otherwise the decision would become 
final.  The RO added that, in order to reopen his claim, the 
veteran must provide new and material evidence contradicting 
the November 1972 decision.

Because the veteran did not initiate an appeal of the 
previous RO denials within one year of the notification of 
the rating actions, these previous decisions are final as to 
the evidence then of record, and are not subject to revisions 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  In this case, the veteran again sought service 
connection for back and leg disorders in August 1996.

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001.  
See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001).  Given the September 1996 date of the claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in September 1979.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed April 1996 rating action includes 
statements and testimony from the veteran claiming that he 
fell out of a truck and injured his back in October 1967, 
while setting up a rock quarry; an April 1999 SSA examination 
report reflecting the veteran' self-reported history of 
falling from a helicopter and sustaining injuries to his 
back, right knee and a bullet wound to his left ankle and 
giving diagnoses of chronic muscular and ligamentous sprain 
of the lumbosacral spine and early degenerative arthritis of 
both knees; a December 2004 VA examination report, showing 
that the veteran was diagnosed with degenerative disc disease 
of the lumbar spine and degenerative joint disease of both 
knees; a December 2004 VA examiner's opinion that the 
veteran's lumbar spine disorder is less likely than not 
related to his military service; and a February 2006 VA 
examination report, showing that the veteran had degenerative 
joint disease of the lumbar spine and that the veteran's 
story of a gunshot wound or fall from a helicopter could not 
be corroborated from the record.

The Board finds that some of the evidence associated with the 
claims file since April 1996 -- specifically, the veteran's 
testimony and lay statements, the April 1999 SSA examination 
report, and the VA examination reports and opinion -- 
constitutes new and material evidence to reopen the claim.  
This evidence is "new," in the sense that it was not 
previously before agency decision makers, and is not 
cumulative or duplicative of evidence previously of record.  
The Board also finds that this evidence is "material" for the 
purpose of reopening the claim, as it reflects statements 
about claimed in-service injuries, diagnosed lumbar spine and 
knee disorders, and an etiology opinion.  No such evidence 
was of  record at the time of the prior denial.  While this 
evidence does not clearly establish a nexus between claimed 
in-service injuries and any current back or knee disorders, 
the Board emphasizes that, under the pre-August 29, 2001 
standard, to reopen a claim for service connection, the 
additional evidence need only, at a minimum, contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince VA to alter its decision.  See 
Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus 
finds that this new evidence is so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim for service connection for residuals of back and leg 
injuries.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening (and, hence, de novo 
review of) the claim for service connection are met.

III.  Service Connection for Residuals of Back Injuries

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000);.Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

Service connection for certain chronic diseases, including 
arthritis, will be presumed if manifest to a compensable 
degree (10 percent for arthritis) within a prescribed period 
following service discharge (one year for arthritis).  This 
presumption is rebuttable by contrary evidence.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  


When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  
Under 38 U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).

The evidence of record establishes that the veteran has been 
diagnosed with chronic muscular and ligamentous sprain of the 
lumbosacral spine and degenerative disc disease and 
degenerative joint disease of the lumbar spine; however, 
there is no competent evidence that indicates such disorders 
were present in service, or are medically related to service, 
or that arthritis was diagnosed within one year of his 
discharge from service.

In his testimony and various statements, the veteran claims 
that he sustained injuries to his back on three separate 
occasions.  Originally, he reported that he was injured in a 
land mine explosion.  But service medical records are 
negative for such an incident.  Then, he certified on a VA 
Form 21-4176, Report of Accidental Injury, received in 
September 1972, that his claimed injuries were sustained in a 
jeep accident on August 3, 1969, while he was in AWOL status 
while serving in Vietnam.  A November 1972 administrative 
decision found that the veteran's DD Form 214 confirmed his 
AWOL status on August 3, 1969 and determined that the claimed 
injuries, if any, were sustained under willful misconduct.  
Although the veteran testified that he was hospitalized at 
that time, there is nothing in the record to confirm this, 
and therefore, in the absence of clear and unmistakable 
error, the former decision cannot be changed.  When he sought 
to reopen his claim, in an October 1996 VA Form 21-4176, and 
later during his testimony, the veteran reported that he 
injured his back, when he fell out of a truck in September or 
October 1967, and that he landed on his back twisting and 
bruising his ribs and legs.  As a result, he required 
hospitalization for a few days and weeks of bed rest.  
Service medical records are negative for this alleged 
incident.  Service medical records do show that the veteran 
was treated on a few occasions in May 1968, for complaints of 
low back pain after falling in a shower and then for being 
hit by a falling wall locker.  X-rays showed no acute 
pathology but did reflect evidence of spina bifida occulta, a 
developmental anomaly not subject to service connection.  
Generally, the veteran was treated with heat, medication and 
light duty for 24 hours.  He again complained of chronic low 
back pain on June 4, 1968; but physical examination was 
negative.  In September 1969, the veteran was treated for a 
minor laceration on the left top of his head received when a 
chain broke, which required sutures.  The remainder of the 
veteran's service medical records, including his separation 
examination are negative for any other back injuries or 
complaints.  

The first available post-service medical records in the file 
are dated in February 1972, when the veteran was seen one 
month after right knee surgery at the Providence VA Medical 
Center (VAMC).  There is no reference to an in-service 
injury.  In a December 1981 Agent Orange examination report, 
the veteran's spine and musculoskeletal system was noted as 
normal, except for surgical scarring over the right knee and 
the left malleolus (ankle).  The Boston VAMC was unable to 
locate any records prior to 1994, and the ones they did 
locate are radiological studies of the sinuses and the left 
lower extremity.

Private hospital records dated from 1973 through 1975 show 
that the veteran underwent a right medial meniscectomy in May 
1973, and was treated for a crush injury to the chest, 
abdomen and left ankle following a motor vehicle accident in 
1974, and for a self-inflicted stab wound in 1975.  

An April 1999 SSA examination report includes the veteran' 
self-reported history of falling from a helicopter and 
sustaining injuries to his back, right knee and a bullet 
wound to his left ankle.  The SSA examiner diagnosed the 
veteran with chronic muscular and ligamentous sprain of the 
lumbosacral spine and early degenerative arthritis of both 
knees.  

At a December 2004 VA examination, the veteran complained of 
sharp low back pain, which is intermittent and radiates up 
and down his spine, indicating that the onset of symptoms was 
in 1990, more than 20 years after his discharge from service.  
He reported a low back injury while loading a minesweeper, 
when a chain broke and he was hit on the back with the 
equipment.  The examiner diagnosed the veteran with mild 
degenerative disc disease of the lumbosacral spine.  She 
noted a review of the record showed that there was one 
episode of low back spasm with a negative X-ray in 1968 and 
that the veteran was treated at the Rhode Island Hospital for 
a back injury in 1974 and evaluated at that time.  Regarding 
the veteran's present lumbosacral spine disability, the 
examiner added that it is therefore less likely than not 
related to his military service.  At a February 2006 VA 
examination, the veteran was diagnosed with mild degenerative 
joint disease of the lumbar spine.  The February 2006 
examiner noted that neither the veteran's reported history of 
a gunshot wound to the left foot nor a fall from a helicopter 
could be corroborated; but there were several small incidents 
in the record where he was in automobile accidents, one of 
which was apparently overseas and another one was treated 
locally in 1975.  The examiner noted that this was an 
addendum to the previous VA examination report.

Further, the Board points out that there is no competent 
opinion establishing a medical nexus between any back 
disability and the veteran's military service.  In fact, 
while the December 2004 VA examiner diagnosed the veteran 
with degenerative disc disease, she opined -- based on 
examination of the veteran and consideration of his 
documented medical history -- that it was unlikely that the 
veteran's current lumbar spine disability is related to 
military service.  None of the competent medical evidence 
currently of record includes any contrary opinion (that is, 
one that actually supports the claim), and neither the 
veteran nor his representative has alluded to the existence 
of any such opinion.  The Board also emphasizes that the fact 
that the veteran's own reported history of a relationship 
between a back disability and service as reflected in his 
treatment records and testimony does not constitute competent 
evidence of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  See also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

As a final point, the Board observes that the service 
personnel records show that the veteran served in the 
Republic of Vietnam.  Although he received some medals, 
neither the medals nor the veteran's Report of Separation, 
reflecting a military occupational specialty (MOS) as a 
quarryman, indicate that the veteran was involved in combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b), which 
lowers the burden of proof for combat veterans, are not 
applicable.  However, the Board points out that, even if 
participation in combat was shown, 38 U.S.C.A. § 1154 does 
not alter the fundamental requirements of a current 
disability, and of medical nexus between that disability and 
service.  See, e.g., Kessel v. West, 13 Vet. App. 9 (1999).  
See also Caeser v. West, 195 F.3rd 1373 (Fed. Cir. 1999) 
citing Collette v. Brown, 82 F.3rd 389 (1996).  In this case, 
as explained above, there simply is no competent medical 
evidence to show that the veteran's current lumbar spine 
disability is medically related to his active military 
service, and the only opinion on that point weighs against 
the claim. 

In addition to the medical evidence, the Board has considered 
the veteran's representative's and the veteran's many 
statements and testimony that his lumbar spine disability is 
related to his military service.  While the Board does not 
doubt the sincerity of their beliefs, as lay persons without 
the appropriate medical training and expertise, they simply 
are not competent to provide a probative opinion on a medical 
matter, such as the medical relationship, if any, between a 
specific disability and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As 
indicated above, the competent medical evidence in this case 
weighs against the claim.  

Under the circumstances of this case, the Board finds that 
the claim for service connection for residuals of back 
injuries must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of back and knee injuries has been 
received, the appeal is granted to that extent.

Service connection for residuals of back injuries is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action on the remaining claim for service 
connection for residuals of leg injuries, on the merits, is 
warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In its August 2003 and July 2005 
remands, the Board requested that the RO arrange for the 
veteran to undergo a VA orthopedic examination.  The examiner 
was requested to offer an opinion as to the relationship, if 
any, between any current leg condition and injury or disease 
incurred or aggravated in active military service-
specifically, a fall claimed by the veteran.  

As noted above, the veteran was examined in December 2004 and 
February 2006.  Even though the examination reports include 
diagnoses of mild degenerative joint disease of both knees 
and fusion of the left ankle with screw fixation, there is no 
opinion as to the relationship between degenerative joint 
disease of the knees and fusion of the left ankle and 
service, to include the fall.  Since the directives of the 
August 2003 and July 2005 remand were not completely 
followed, regrettably, appellate review, at this juncture, is 
not appropriate; rather, the claim for service connection for 
residuals of leg injuries must be remanded to obtain the 
previously requested medical opinion.  

The Board also notes that the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal, under the holding in 
Dingess.  Such notice must be given on remand.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA, specifically 
as regards the claim for service 
connection remaining on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence needed 
to substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request the appellant to provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
matters on appeal that are not currently 
of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman (cited 
above), as appropriate (to include notice 
as to rating and effective date if 
service connection is granted.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should forward the claims file 
to a VA orthopedic physician 
(preferably., the February 2006 examiner, 
if available) to obtain a medical opinion 
addressing the nature and etiology of all 
current leg disability(ies).  For each 
diagnosed disability, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (that is, 
there is at least a 50 percent 
probability) such disability is the 
result of injury or disease incurred or 
aggravated in active military service, to 
specifically include a fall claimed by 
the veteran.  If veteran has arthritis, 
the physician should indicate whether 
arthritis was manifested within one year 
of the veteran's discharge from service 
on December 17, 1969.  

The physician should provide a complete 
rationale for any opinion expressed and 
conclusion reached, in a printed 
(typewritten) report.  If the requested 
medical opinion cannot be provided 
without resort to speculation, the 
physician should clearly so state.  

4.  To help avoid a future remand, VA 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of leg 
injuries, on the merits, in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, VA must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and 
further develop the veteran's claim; it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he and his representative may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


